 MINE WORKERSLOCAL 1575 (PEABODY COAL)United Mine Workers of America,Local 1575 (Peabody Coal Company)andRichard L AllardandGerald C WolfeandGregory A Larson Cases19-CB-6134 19-CB-6137 and 19-CB-6147October 13 1988APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentDECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn April 13 1988 Administrative Law JudgeWilliam L Schmidt issued the attached decisionThe Respondent filed exceptions and a supportingbrief and the General Counsel filed an answeringbriefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge s rulings findings 2and conclusions and to adopt the recommendedOrder 3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent United MineWorkers of America Local 1575 its officersagents and representatives shall take the action setforth in the Order except that the attached noticeissubstituted for that of the administrative lawjudge361The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOTrestrainor coerce you by processing internalunion charges imposing or collectingfinesor otherwise implementing readmission conditions for activities that you engage in after youterminate your status as full union membersWE WILL NOT in any like or related manner restrainor coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL rescind all fines readmission conditionsand recommendations imposed on RichardAllardGregory Larson Dale Miller and GeraldWolfe by our trial committees decision of August5 1987 and refund to them any money they mayhave paid to satisfy such fines readmission conditions or recommendations with interestWE WILL make Richard AllardGregoryLarsonDale Miller and Gerald Wolfe whole forany loss ofearningsbenefits travel expenses orany other expenses incurred as a result of theirneed to defend themselves against the charges unlawfully preferred against themWE WILL remove from our records any reference to the unlawful charges fines trial proceedrags readmission conditions and recommendationsof the trial committee against Richard AllardGregory Larson Dale Miller and Gerald Wolfeand notify them in writing that this has been doneUNITEDMINE WORKERS OF AMERICA LOCAL 1575The Respondent has requested oral argument The request is deniedas the record exceptions and briefs adequately present the issues and thepositions of the parties' In parIsec I A of hisdecision the judge stated that the Respondent commenced an economic strike at the Employers mine on March 221987Although we note that there is no specific evidence in the recordabout the factors precipitating the strikewe find that thejudge s charactenzation of the strike as economic has no bearing on our decisionhere The type of strike involved is irrelevant to whether the Respondentunlawfully disciplined former members for their postresignation conductIn sec III of his decision the judge gave an incorrect citation forNewHorizons for the RetardedThe correct cite is 283 NLRB 1173 (1987)In adopting the judge s decisionMember Cracraft does not rely onFood &CommercialWorkers Local 81 (MacDonald Meat)284 NLRB1084 (1987)inwhich she dissented in part or on the proposition forwhich that case is citedMember Cracraft notes that the judge s findingsof violations here are consistent with herMacDonald Meatdissent'We shall substitute the attached notice for that of the judge whichwe have modified to correct certain inadvertent omissionsLinda J Scheldrup Esqfor the General CounselKaren L Yablonski Toll Esq (McKendree Toll & Manes)of Denver Colorado for the RespondentDECISIONSTATEMENT OF THE CASEWILLIAM L SCHMIDT Administrative Law Judge On2 September 1987 the Regional Director for Region 19of the National Labor Relations Board (NLRB or Board)consolidated the timely filed cases in this proceeding andissued a formal complaint alleging that United MineWorkers of America Local 1575 (Respondent or Local1575) violated Section 8(b)(l)(A) of the National LaborRelationsAct (Act) by disciplining Richard Allard(Allard)Gregory Larson (Larson) Dale Miller (Miller)291NLRB No 57 362DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand Gerald Wolfe (Wolfe) for refusing to engage in astrike after tendering valid resignations from membershipinLocal 1575 I heard this matter on 17 November 1987atMiles CityMontana i Having carefully consideredthe record the demeanor of the witnesses while testifying and he parties postheanng briefs I make the followingFINDINGS OF FACTITHE ALLEGED UNFAIR LABOR PRACTICESA FactsThe hourly employees of Peabody Coal Company sBig Sky coalmine nearColstripMontana are represented by Respondent 2 On 22 March the Respondent commenced an economic strike at the mine Between 7 and14AprilAllardLarsonMillerandWolfe tenderedwritten resignations from membership in Respondent andreturned to work crossing the Respondents picket lineMore specificallyAllard tendered his resignation on 7April and returned to work on 13 AprilHis resignationreadsUMWALocal 1757 [Sic]District 15This letter dated 4-6-87 is to inform you that IRichard Allard do hereby tender my resignationfrom U M W A Local 1575 District 15 where Iwas hired December 13 1984This resignation is effective immediatelyLarson tendered his resignation on 12 April and returnedtowork on 13 April Miller tendered his resignation on14 April and returned to work later that day Their lettersaddressed only to Local 1575 President Vinsoncontain the following identical bodyI hereby resign my membership in U M W A LocalUnion 1575 and District 15 However I do agree toprovide fees or dues pursuant to a contractual unionsecurity clause in order to retain my core membershipWolfetendered his resignation on 12 April and returnedto work on13 AprilHis letter readsTo U M W A -Local 1575-District 15ignation from U M W A -Local 1575 District 15where I was hired on June 6 1977However I do agree to provide fees or dues pursuant to a Contractual Union Security Clause inorder to retain my core membershipThis resignation is effective immediatelyEach continued thereafter to cross the picket line towork on scheduled shifts until the strike was concludedon 12 May The Respondent was in receipt of all fourresignationsbefore Allard Larson Miller and Wolfe returned to workIn June members of Local 1575 filed chargesagainstAllardLarsonMiller and Wolfe alleging that the fourhad failed to uphold their obligation [to the Union sconstitution]3Specifically the charges cited their failure to adhere to UMW constitution article 12 sections5-9 and the initiation oath The pertinent constitutionprovisions obligate all members to support all authorizedstrikesobserve all authorized picket lines and aid andsupport the enforcement of members duties under theUnion s constitutionFor initiation to membership theprospective member pledges to abide by the [Respondent s]lawsand promises to cease work at any timecalled upon by the [Respondent] to do soThe charges were filed with the Local 1575 recordingsecretarywho thereafter served copies on each of thefour individualsAllardLarson and Wolfe each responded by letters dated 17 June claiming in effect thatthe charges were illegalAt a Local 1575 membershipmeeting on 21 June a trial committee was selected inaccord with the provisions of the Respondents constitution 4 Between 21 June and 2 August the trial committeeorganized itself notified all parties of the 2 August hearing it planned to conduct and otherwise performed necessary preliminary tasks in preparation for the hearingThe trial committee hearing lasted approximately 55minutes on 2 August Several individuals appeared andprovided testimony supporting the charges broughtagainstAllardLarsonMiller and Wolfe Of the fouronly Larson appeared at the hearing Apart from insisting that the committee read his 17 June response to thechargesLarson declined to participate in the proceedragsThe committees decision was reached on 2 Augustfollowing 4-5 hours of deliberation and it issued in written form on 5 August The decision concluded that Allard sApril resignation was effective as to the UnitedMine Workers of America (UMW) UMW District 15ThisletterdatedApril 13 1987 isto inform youthatIGerald C Wolfe do herebytender my resIAll dates are in 1987 unless noted otherwise2 Peabody Coal Company (Peabody) a Delaware corporation with aplace of business in ColstripMontana is engaged in the business ofmining coal The complaint alleges and the answer admits that Peabodyhas direct inflow or indirect inflow to Montana exceeding $50000 anddirect outflow or indirect outflow from Montana exceeding $50 000 Peabody therefore is an employer engaged in commerce within the meaningof Sec 2(2) (6) and (7) of the Act Local 1575 is a labor organizationwithin the meaning of Sec 2(5) of the Act I find that it would effectuatethe purposes of the Act for the Board to exercise its statutory jurisdictionover this labordispute3A separate fivepage chargewas filed against the four for each dayeach individual was known to have crossed the picket line All chargesare identicalapart from the date of the alleged infraction the specific individuals charged and the individuals signing the chargeAltogetherAllard was charged with an unauthorized crossing of the picket line 24timesLarson 28 times Miller 25 times and Wolfe 27timesAllard andLarson were charged with crossing the picketline on6 April beforeeither had attempted to resign Larson crossed the line on that date forthe purpose of delivering a medical insurance claim before it becamestaleAllard crossed the picket line to question a company official aboutanonymous telephone threats he had receivedNo claim is made here that the disciplinary proceeding failed tostrictly follow the Respondents constitutional procedures in any respector that those procedures are defectivein any manner MINEWORKERS LOCAL 1575 (PEABODY COAL)363and Local 1575 For this reason the trial committee didnot fine Allard Nevertheless the committee viewed Allard s resignation in the middle of a strike to be a violation of a member s obligation to his fellow union members and to the union It concluded that Allard hadabandoned the union at a time when[his] loyalty andsupport was needed mostBecause of this disloyalty the committee imposed as a condition for Allard sreadmission to the UMW a requirement that he pay onefourth of all expenses incurred to prepare and conduct[the] trial and its proceedingsIn addition the decisionstates that the committee would recommend to theUMW president that in the event of another strikeAllard be docked 48 days of strike benefits two days forevery day[he]workedduring the strike of 1987The trial committee concluded that the resignations ofLarsonMiller and Wolfe although effective regardingtheirmembership in Local 1575 and District 15 werenot effective regarding their membership in the UMWThis conclusion was grounded on the punctuation (orlack thereof)used in referring to the three organizationsin the body of their letters and the fact that all three letters alluded to maintaining their core membershipInthe committees viewcoremembership referred tomembership in the UMW Accordingly the committeefined LarsonMiller and Wolfe $200 for each day theycrossed the picket line Larson s total fine amounted to$5600Millers is $4800 and Wolfe s is $5400 In additionthe committee concluded that letters written byLarson and Wolfe in June to protest the charges againstthem constituted effective resignations from the UMWandhence imposed the same readmission conditions(one fourth of the cost of the proceedings)aswas imposed on Allard Finally the committee decisions state inall three instances that a recommendation would be madeto the UMW president that each be docked future strikebenefits at the rate of 2 days for each day worked duringthe 1987 strikeThere is no indication that any of the penalties imposed against Allard and Larson related to their preresignation crossing of the picket line on 6 April for nonworkpurposesB ArgumentThe General Counsel argues that the resignations ofAllardLarsonMiller and Wolfe were effective regarding the UMW and its subordinate components and thatthey were disciplined for their postresignation conductAdditionally the General Counsel argues that no part ofthe discipline imposed on these four former members isprotected by the proviso to Section 8(b)(1)(A)Respondent contends that LarsonMiller and Wolferesigned only from Local 1575 and District 15 but notfrom the UMW Accordingly Respondent argues thatthe fines imposed on these three individuals are lawfulThe Respondent also believes that it acted lawfully byconditioning the reacquisition of membership on the payment of a portion of the costs of the disciplinary proceedings Such conduct Respondent argues is protectedby the proviso to Section 8(b)(1)(A) Finally Respondentcontends the recommendation that all four be dockedfuture strike benefits is likewise defensible on the sameground as that recommendation ismerelya furthercondition of reacquisition of membershipC ConclusionsSection 8(b)(1)(A) of the Act provides that it is anunfair labor practice for a labor organization to restrainor coerce employees in the exercise of the rights guaranteed in Section 7 [of the Act]Section 7 of the Actguarantees that employees in essencemay engage inunion or concerted activities to improve their wages andworking conditions or refrain from engaging in such activities(subject to certain limitations in Sec 8(a)(3) concerning the acquisition and retention of membership described more fully below)if they so choose The provisoto Section 8(b)(1)(A) on which Respondent relies for aportion of its defense provides that the general proscription of that Sectionshall not impair the right of a labor organization to prescribe its own rules with respect to theacquisitionor retention of membership thereinAn employees refusal to engage in a strike or honor apicket line is protected by Section 7Machinists BoosterLodge 405 v NLRB412 US 84(1973)However alabor organization may lawfully discipline its membersfor their failure to engage in a lawful strike or honor alawful picket lineNLRB v Allis Chalmers Mfg Co388U S 175(1967)An employee may escape such disciplineby resigning full membership in a labor organization thatrestricts such activities i e refusing to strike or crossinga legitimately established picket line before engaging inthose activitiesNLRB v Textile Workers Local 1029Granite State Joint Board409 U S 213 (1972) An employee s resignation from membership in a labor organszation may be communicated either orally or in writingand need only convey a clear intention to resignServiceWorkers Local 80 (Capitol Husting Co)235 NLRB 1264(1978)Resignation from membership becomes effectiveon receipt by the labor organizationTeamsters Local 439(Tracy American Ready Mix)281 NLRB 1232(1986) Ifa member resigns and subsequently engages in conductviolating union rules and regulations the union may lawfully expel or suspend the former member provided suchaction does not have monetary implicationsFood &CommercialWorkers Local 81(MacDonald Meat) 284NLRB 1084 fn 12 (1987)Section 8(a)(3) of the Act permits an employer and alabor organization to enter into and maintain an agreement requiring membership in a labor organization as acondition of employmentWhen such an agreementexists the employee must acquire and maintain membership to avoid exposure to dischargeNotwithstandingSection 8(a)(3) s literal language the nature of the membership required to avoid such exposure is said to be limited to the financial core aspect of membershipNLRBvGeneral Motors Corp373 U S 734(1963) In essencethismeans that an employee may only be required to paythose initiation fees and dues uniformly required of membets and need not become a full union member subject toawide range of union rules and regulationsHershey 364DECISIONSOF THE NATIONALLABOR RELATIONS BOARDFood Corp207 NLRB 897 (1973) enfd 513 F 2d 1083(9th Cir 1975) Put another way an employee is subjectto the complete scope of union rules and regulations butfullmembership may not be required as a condition ofemploymentNLRB v Allis Chalmerssupra at 196Applying the foregoing principles to the facts hereRespondent received the April resignation letters ofAllard Larson Miller and Wolfe prior to their abandonment of the 1987 strike by returning to workAll four letters suffice to preclude the imposition of internal union disciplineRespondent concedes that Allard s letter (which made no mention of maintaining afinancial coremembership) constituted a complete resignation of membership status As to the remaining threeresignations I reject Respondents contention that theywere ineffective as to the UMW The remaining lettersevidence a clear intention (regardless of what they sayabout resignation) to alter their status from full unionmembers to financial core members Contrary to the trialcommittee I find that core membership as used byLarsonMiller and Wolfe refers to the common legalusage mentioned above and not to membership in theUMW As a labor organization may not impose internalunion discipline of the type found in this case on either aformermember or any individual who alters his/herstatus to that of a financial core member I find Respondent violated Section 8(b)(1)(A) of the Act by doing sohereCarpenters Local 470 (Tacoma Boatbuilding) 277NLRB 513 (1985)Carpenters Seattle Council (GordonConstruction)277 NLRB 530 (1985)The conclusion here reaches not only the fines imposed on Larson Miller and Wolfe but also all the readmission conditionsRespondent imposedBoth thetenor of the trial committees findings and the circumstances giving rise to the readmission requirements establish that the readmission conditions are in effect a monetary penalty imposed on Allard LarsonMillerandWolfe for exercising their Section 7 right to refrain fromstrikingSuch penalties violate Section 8(b)(1)(A)Food& Commercial Workers Local 81 (MacDonald Meat)supraProfessionalEngineers Local (General Dynamics)272 NLRB 1051 (1984)IITHE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of Respondent set forth above occurring in connection with the operations of Peabody CoalCompany have a close intimate and substantial relationship to trade traffic and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerceIIITHE REMEDYHaving found that Respondent has engagedin and isengagingincertain unfair labor practices within themeaning of Section 8(b)(1)(A) of the Act I shall recommend that the Board order it to cease and desist therefrom I shall also recommend that the Board order theRespondent to rescind all unlawful fines readmissionconditions and recommendations remove all referencesto the charges and trial proceedings from its records andnotify the four affected employees in writing of the rescission and removal I shall also recommend an orderrequiring the Respondent to refund any money paid as aresult of the fines and conditions imposed plus interest ascomputed inNew Horizons for the Retarded283 NLRB1173 (1987)Moreover Respondent shall be required toreimburse each employee for travel and other expensesincurred in defending themselves against the chargesfound unlawful herein in the manner specified inLaborersNorthern California Council (Baker Co)275 NLRB278 (1985) andMachinists District 94 (McDonnell Douglas)283 NLRB 881 (1987) Finally I recommend theRespondent be required to post an appropriate notice tomembersCONCLUSIONS OF LAW1Peabody Coal Company is an employer engaged incommerce within the meaning of Section 2(2) (6) and(7) of the Act2United Mine Workers of America Local 1575 is alabor organization within the meaning of Section 2(5) ofthe Act3By processing internal union charges imposingfinesand readmission conditions and recommendationsagainstRichard AllardGregory LarsonDaleMillerand Gerald Wolfe employees of Peabody Coal Company for activities in which they engaged subsequent toterminating their status as full union members the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b)(1)(A) of theAct4 The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the ActOn these findings of fact and conclusions of law andon the entire record I issue the following recommended5ORDERThe Respondent United Mine Workers of AmericaLocal 1575 ColstripMontana its officers agents andrepresentatives shall1Cease and desist from(a) Processing internal union charges imposing or collecting fines or otherwise implementing the readmissionconditions and recommendations of its trial committee swritten decisions of 5 August 1987 against RichardAllardGregory Larson Dale Miller and Gerald Wolfeemployees of Peabody Coal Company for activities theyengaged in subsequent to the termination of their statusas full union members(b) In any like or related manner restraining or coercing employees in the exercise of the rights guaranteedthem by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act5 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes MINE WORKERS LOCAL(a)Rescind all fines and readmission conditions andrecommendations as they relate to Richard Allard Gregory Larson Dale Miller and Gerald Wolfe for activitiesinwhich they engaged in subsequent to the terminationof their status as full union members and refund to themany money they may have paid as a result of the imposetion of such fines or readmission conditions or recommendations in the manner set forth in the remedy sectionof this decision(b)Remove from its records all references to the unlawful charges trial committee decisions fines and readmission conditions and recommendations and notifyRichardAllardGregory LarsonDaleMillerandGeraldWolfe in writing that all finesand readmissionconditions and recommendations imposed against themhave been rescinded and all records thereof have beenremoved(c)Make Richard AllardGregory LarsonDaleMiller and Gerald Wolfe whole for any loss of earningsbenefits travel expenses and any other expenses incurredas a result of their need to defend themselves against thecharges unlawfully preferredagainst them1575 (PEABODY COAL)365(d) Post at its business office andmeeting halls copiesof the attached notice markedAppendix 6 Copies ofthe notice on forms provided by theRegionalDirectorforRegion 19 after being signed by the Respondent sauthorized representative shall be posted by the Respondent immediately upon receipt and maintained for 60consecutive days in conspicuous placesincluding allplaces where notices to members are customarily postedReasonable steps shall be taken by the Respondent toensure that the notices are not altered defaced or covered by any other material(e)Sign and return to the Regional Director forRegion 19 sufficient copies of the notices for posting byPeabody Coal Company ifwilling at allplaces wherenotices to employees customarily are posted(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply6 If thisOrder is enforcedby a judgmentof a UnitedStates court ofappeals thewordsin the notice readingPostedby Order of the NationalLaborRelations Board shall read Posted Pursuant to a Judgment ofthe United States Court of AppealsEnforcingan Order ofthe NationalLaborRelations Board